DETAILED ACTION
Allowable Subject Matter
Claims 1-14 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim feature of “generate a double-sized product of each pair of fixed-size multiple-bit elements represented by twice number of bits of the fixed-size; generate, for each double-sized product, an unsigned result by rounding the double-sized product …” as recited in independent claims 1, 9 and 21. 
The claimed invention can be understood and represented as illustrated in fig. 4 where the destination registers DST are storing the unsigned double-sized products.
Applicant’s intention of drafting and interpreting of claim 21 with invoking 35 USC 112(f) is acknowledged.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182